DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00035-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ELISA ROXANNE RICH,§
		APPEAL FROM THE 62ND
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

JOHN OTTMER,
APPELLEE§
		HOPKINS COUNTY, TEXAS




MEMORANDUM OPINION (1)
	The parties hereto have filed a joint motion to dismiss this appeal.  The motion has been
signed by the attorneys for the parties and represents that the parties have reached an agreement that
disposes of all issues presented for appeal.  Because the parties have met the requirements of Tex.
R. App. P. 42.1(a)(2) the motion is granted, and the appeal is dismissed.	

Opinion delivered August 26, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.






(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.